Citation Nr: 1125371	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-33 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to in-service herbicide exposure.  

2.  Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for migraine headaches, to include as secondary to diabetes mellitus, type II, and/or as secondary to the service-connected post-operative sinusitis with nasal polyps and rhinitis; and sarcoidosis of the nose and sinuses.

4.  Entitlement to service connection for angina, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to June 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied claims of service connection for diabetes mellitus, heart disease, migraine headaches, poor vision, dizziness, angina, and high cholesterol; and, denied a claim of entitlement to a TDIU.  

The Veteran's Notice of Disagreement (NOD) with that decision was received at the RO in February 2008.  The NOD specifically disagreed with the denial of service connection for diabetes mellitus, type II, arteriosclerotic heart disease, migraine headaches, and angina; and, disagreed with the denial of entitlement to a TDIU.  The Veteran specifically asserted that his diabetes mellitus type II should be service connected on a presumptive basis as a result of exposure to Agent Orange during service in the Republic of Vietnam during the Vietnam era; and, he maintains that his other disabilities are secondary to the diabetes mellitus, type II.  

The RO issued a Statement of the Case (SOC) in July 2009.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in August 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his active duty service included service in Cam Rahn Bay, in the Republic of Vietnam during the Vietnam era.  As such, the Veteran asserts that service connection for diabetes mellitus, type II is warranted on a presumptive basis.  

VA regulations provide Veterans who served in the Republic of Vietnam with the presumption of herbicide exposure due to widespread use of Agent Orange and other herbicides during U.S. military operations within the country.  This, in turn, allows for the establishment of service connection on a presumptive basis for certain disease that have been associated with such exposure, including, but not limited to diabetes mellitus, type II, and certain types of cancers.  VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam.

Although the Veteran's DD Form 214 notes that he received the Vietnam service medal (VSM) and the Republic of Vietnam campaign medal (RVNCM), there is no evidence of record to support the Veteran's assertions that he actually served in country in Vietnam.  The Veteran's DD Form 214 reflects that the Veteran had 2 years and 5 months and 11 days of foreign service, and the Veteran's personnel file reflects that the Veteran served in Thailand from August 12, 1970 to January 23, 1971; in Okinawa from January 23, 1971 to November 21, 1971; and in Korea from May 30, 1972 to July 29, 1973.  These dates account for the 2 years and 5 months of foreign service noted on the DD Form 214.  Other assignments include Fort Hood, Texas and Fort Polk, Louisiana.  Nevertheless, the Veteran has noted on several occasions, and during some VA examinations, that he did serve in Vietnam, and specifically in Cam Rahn Bay.  He has never been asked to provide the dates of this service, and the RO has never attempted to corroborate his assertions.  In this regard, the Veteran's personnel file contains a Record of Assignment which lists the duty assignments and effective dates for the places at which the Veteran served, and there is a short period of time, beginning on April 20 1972, that is currently unaccounted for, and it is noted that the Veteran was en route to the pacific theater, although he did not report to his duty in Korea until June 6, 1972.  Thus, additional development is necessary to determine whether the Veteran did, in fact, service in Vietnam.  

If it is determined that the Veteran indeed had service in Vietnam, then the RO must readjudicate the diabetes mellitus claim on a presumptive basis, and subsequently develop the Veteran's secondary service connection claims and TDIU claim accordingly.  

If the Veteran did not service in Vietnam, there is still the possibility that he was directly exposed to herbicides depending on where he served in Korea and in Thailand, and in what capacity.  These questions must also be answered.  

Finally, in a statement to the RO dated June 2010, the Veteran clarified that his real first name is "Darrel" and not "Daniel" and he submitted numerous lay statements to support this contention.  A review of the claims file clearly shows that the Veteran's name during service was listed as "Daniel" and early post-service records continued to refer to the Veteran as "Daniel" but that he requested a name change to "Darrel" in April 1981 because that is the name that appeared on his driver's license and birth certificate.  There is no question that "Daniel" and "Darrel" are the same person in this case, and that is reflected on the title page of this document.  In this regard,  because many of the older records contained within the claims file refer to the Veteran as "Daniel" both names are listed for clarity.  

Importantly, when searching for records to corroborate the Veteran's alleged service in Vietnam both names should be used.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he report his dates and particular place of service including TDY dates, if any, in the Republic of Vietnam, and any supporting documentation that he has in his possession such as orders/vouchers, etc.  He should also be asked for the approximate dates, location, and nature of his exposure to herbicides in service.   

2.  After completion of #1 above, perform all appropriate development to determine whether the Veteran had any service in Vietnam for the purposes of determining whether the Veteran is entitled to the presumption of in-service herbicide exposure.  Also, if the Veteran reports that he was exposed to herbicide agents in locations outside Vietnam, such as the DMZ in Korea, certain parts of Thailand, etc., appropriate development should be conducted to confirm such reported exposure pursuant to M21-1MR, Part IV, Subpart ii, 2.C.10.  

3.  Request the Veteran's complete official military personnel folder through the appropriate agency or agencies and associate it with the claims folder.  

4.  If the Veteran served in the Republic of Vietnam during service, or it is determined that he was otherwise exposed to herbicides in service in Thailand, Japan, or Korea, then readjudicate the claim of service connection for diabetes mellitus, type II, and undergo the appropriate development deemed necessary with respect to the secondary service-connection claims, including conducting all appropriate VA examinations.

5.  After completion of the above development, readjudicate the Veteran's claims.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case, and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


